                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CHARLES PAYTON,                               )
    Plaintiff,                                )
                                              )
v.                                            )
                                              )     Civil Action No. 3:21-cv-484
JESSIE RODRIGUEZ                              )     Chief Judge Crenshaw/Frensley
      Defendant.                              )


                                            ORDER

       The Court held a case management conference with the Parties on September 9, 2021.

This action is related to another matter pending in this Court, Riley Pippin v. Hyundai Motor

America et al., 3:20-cv-1017. The Parties discussed the possibility of consolidating this case with

the prior filing and will continue their discussions to determine the appropriate manner in which

to proceed with this matter.

       The case management conference in this matter is continued and reset for October 8,

2021 at 9:30 a.m., by telephone. The Parties shall call 1-877-336-1831 at the appointed time,

and when prompted for the access code, enter 7039387# to participate in the Conference. If a

party has difficulty connecting to the call or has been on hold for more than five (5) minutes,

please contact chambers at 615-736-7344.

       IT IS SO ORDERED.


                                                            JEFFERY S. FRENSLEY
                                                            United States Magistrate Judge




     Case 3:21-cv-00484 Document 17 Filed 09/10/21 Page 1 of 1 PageID #: 69
